DETAILED ACTION
Rejoinder
Claims 23-34, 64, and 65 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-22, 35-44, and 61-63, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/26/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statements
The information disclosure statements filed on 11/10/2020 and 07/29/2020 are acknowledged.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas E. Anderson on 12/18/2020 (see attached Interview Summary).

The application has been amended as follows: 

	In the claims:

(Rejoined, Currently Amended) A method of treating a condition that causes pain and/or swelling of a joint comprising topically administering the [[a]] pharmaceutically acceptable formulation of claim 23 [[comprising copper ions]] 1-3 times daily to a human in need of such treatment.
(Rejoined) The method of claim 1, wherein the condition is osteoarthritis.
(Rejoined) The method of claim 1, wherein the joint is a knee, a hip, an elbow, a hand joint, a spine or a toe.
(Rejoined) The method of claim 3, wherein the joint is a knee joint.
(Rejoined) The method of claim 1, wherein the patient achieves a VAS score that is at least 15 units lower than the baseline VAS score.
(Rejoined) The method of claim 5, wherein the patient achieves a VAS score that is at least 25 units lower than the baseline VAS score.
(Rejoined) The method of claim 1, wherein the patient achieves a WOMAC score that is at least 4 units lower than the baseline WOMAC score.
(Rejoined) The method of claim 1, wherein the pharmaceutically acceptable formulation is a cream, lotion, gel or a foam.
(Rejoined) The method of claim 8, wherein the pharmaceutically acceptable formulation is a cream.
(Rejoined) The method of claim 9, wherein the cream is 3VM1001.
(Rejoined) The method of claim 8, wherein the pharmaceutically acceptable formulation comprises at least 10 μg/mL copper ion in the liquid phase.
(Rejoined) The method of claim 8, wherein the pharmaceutically acceptable formulation comprises about 11.5 μg/mL copper ion in the liquid phase.
(Rejoined) The method of claim 1, wherein the pharmaceutically acceptable formulation is administered 1-5 times daily.
(Rejoined) The method of claim 13, wherein the pharmaceutically acceptable formulation is administered 2-3 times daily.
(Rejoined) The method of claim 14, wherein the pharmaceutically acceptable formulation is administered 3 times daily.
(Rejoined) The method of claim 1, wherein 1-10 g of the pharmaceutically acceptable formulation is applied at each administration.
(Rejoined) The method of claim 16, wherein 1-5 g of the pharmaceutically acceptable formulation is applied at each administration.
(Rejoined) The method of claim 17, wherein 1-3 g of the pharmaceutically acceptable formulation is applied at each administration.
(Rejoined) The method of claim 18, wherein 2 g of a pharmaceutically acceptable formulation is applied at each administration.
(Rejoined) The method of claim 19, wherein 2 g of the pharmaceutically acceptable formulation is applied topically 3 times per day.
(Rejoined) The method of claim 20, wherein the pharmaceutically acceptable formulation is a cream.
(Rejoined) The method of claim 21, wherein the cream is 3VM1001.
(Previously Presented) A pharmaceutically acceptable formulation for use in treating a condition causing pain and/or swelling of a joint of a subject, the pharmaceutically acceptable formulation consisting of:
a carrier consisting of a liquid phase and a soluble phase, the liquid phase comprising about 5 μg/mL to about 15 μg/mL copper ions; and
a copper ion-containing suspension consisting of:
a saline solution;
one or more buffers; and
copper ions,
wherein the copper ions are a result of:
placing a solid copper metal of 99.5% or greater copper content into the saline solution;
allowing the solid copper metal to remain in the saline solution for a predetermined period of time; and
removing the solid copper metal from the saline solution, thereby disposing the copper ions in the saline solution.
(Original) The pharmaceutically acceptable formulation of claim 23, wherein the condition is osteoarthritis.
(Original) The pharmaceutically acceptable formulation of claim 23, wherein the joint is a knee, a hip, an elbow, a hand joint, a spine or a toe.
(Original) The pharmaceutically acceptable formulation of claim 23, wherein the joint is a knee joint.
(Previously Presented) The pharmaceutically acceptable formulation of claim 23, wherein the subject achieves a VAS score that is at least 15 units lower than a baseline VAS score.
(Previously Presented) The pharmaceutically acceptable formulation of claim 27, wherein the subject achieves a VAS score that is at least 25 units lower than the baseline VAS score.
(Previously Presented) The pharmaceutically acceptable formulation of claim 23, wherein the subject achieves a WOMAC score that is at least 4 units lower than a baseline WOMAC score.
(Previously Presented) The pharmaceutically acceptable formulation of claim 23, wherein the carrier having a liquid phase is selected from the group consisting of a cream base, a lotion base, a gel base, and a foam base.
(Previously Presented) The pharmaceutically acceptable formulation of claim 30, wherein the carrier is a cream base.
(Rejoined, Currently Amended) The pharmaceutically acceptable formulation of claim 31, wherein the cream base comprises [[VersaBase]] water, emulsifying wax, ethylhexyl stearate, cyclopentasiloxane, sorbitol, tocopheryl acetate, aloe barbadensis leaf juice powder, disodium EDTA, methylchloroisothiazolinone, and methylisothiazolinone.
(Rejoined) The pharmaceutically acceptable formulation of claim 23, wherein the pharmaceutically acceptable formulation comprises at least 10 μg/mL copper ions in the liquid phase.
(Rejoined) The pharmaceutically acceptable formulation of claim 23, wherein the pharmaceutically acceptable formulation comprises about 11.5 μg/mL copper ions in the liquid phase.
(Rejoined) A method of administering the pharmaceutically acceptable formulation of claim 23 1-5 times daily.
(Rejoined) The method of claim 35 wherein the pharmaceutically acceptable formulation is administered 2-3 times daily.
(Rejoined) The method of claim 36, wherein the pharmaceutically acceptable formulation is administered 3 times daily.
(Rejoined) The method of administering the pharmaceutically acceptable formulation of claim 23, wherein 1-10 g of the pharmaceutically acceptable formulation is applied at each administration.
(Rejoined) The method of claim 38, wherein 1-5 g of the pharmaceutically acceptable formulation is applied at each administration.
(Rejoined) The method of claim 39, wherein 1-3 g of the pharmaceutically acceptable formulation is applied at each administration.
(Rejoined) The method of claim 40, wherein 2 g of a pharmaceutically acceptable formulation is applied at each administration.
(Rejoined) The method of claim 23, wherein 2 g of the pharmaceutically acceptable formulation is applied topically 3 times per day.
(Rejoined) The method of claim 42, wherein the pharmaceutically acceptable formulation is a cream.
(Rejoined) The method of claim 43, wherein the cream is 3VM1001.
45.-60.	(Cancelled)
(Rejoined) The method of claim 1, wherein the pharmaceutically acceptable formulation comprises copper ions disposed in a solution as a result of leaching copper ions from a solid copper metal, and wherein the solid copper metal consists of pure copper.
(Rejoined) The method of claim 61, wherein the pharmaceutically acceptable formulation is a cream, lotion, gel or a foam.
(Rejoined) The method of claim 62, wherein the pharmaceutically acceptable formulation consists of 5%, 10%, 20%, or 30% of the solution.
(Rejoined) The pharmaceutically acceptable formulation of claim 23, wherein the pharmaceutically acceptable formulation comprises copper ions disposed in a solution as a result of leaching copper ions from a solid copper metal, and wherein the solid copper metal consists of pure copper.
(Rejoined) The pharmaceutically acceptable formulation of claim 64, wherein the pharmaceutically acceptable formulation consists of 5%, 10%, 20%, or 30% of the solution.
66.-88.	(Cancelled)

Conclusion
Claims 1-44 and 61-65 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS J PARAD whose telephone number is (571)270-3817.  The examiner can normally be reached on 9:30 AM - 6:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DENNIS J PARAD/Primary Examiner, Art Unit 1612